DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Claim Objections
Claim 3 objected to because of the following informalities:  claim 3 is dependent on canceled claim 2. Therefore claim 3 has not been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 7-11, 13-24, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
 Claims 1, 4, 17, and 21 each recites the limitation "the form".  There is insufficient antecedent basis for this limitation in the claims.
Claims 7-9 each recites the limitation "the intermetallic Al-Sc grains".  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 has been amended to require ‘an intermetallic Al-Sc phase includes Al3Sc grains’, and dependent claims 7-9 each requiring ‘the intermetallic Al-Sc grains’, rendering the claims 7-9 indefinite as to whether each is intending to reference ‘the intermetallic Al-Sc phase’, ‘Al3Sc grains’, or some other ‘grains’.
Claim 4 requires ‘the scandium is uniformly distributed across a surface of the sputtering target’, and dependent claim 19 requires the one or two intermediate Al-Sc phases are uniformly distributed across a surface of the sputtering target’, rendering claim 19 indefinite as whether each instance of ‘surface’ is intended to reference the same surface or distinct surfaces.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 4 requires the form of an intermetallic Al-Sc phase, with dependent claim 17 requiring “the form of one or two intermetallic phases Al-Sc phases” (emphasis added).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-11, 13, 15-17, 19-21, 23, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Teshigahara et al (US 2012/0000766) in view of Haidar (US Patent No. 9,644,249).
With respect to claims 1, 4, and 21, Teshigahara discloses a sputter target formed from an alloy of Al-Sc comprising 10-42 at% Sc and a remainder of Al (abstract; para 0037; claim 4), wherein the sputter target is formed to have a homogenous (i.e. uniform) composition (para 0030-0032), thus Sc is considered to be uniformly distributed across a surface of the sputter target, with a difference of Sc over an entire radius of the surface of the sputter target in both horizontal and vertical directions being approximately zero due to the “homogenous composition” of the alloy of the sputter target of Teshigahara.
However Teshigahara is limited in that while the alloy is of Al-Sc, the alloy having a form of an intermetallic Al-Sc phase in a metallic matrix that includes Al3Sc grains is not specifically suggested.
Haidar teaches production of Al-Sc alloys that has Al at 1-99 wt% and with an intermetallic Al-Sc compound (i.e. phase) (abstract; col. 5, lines 32-36), wherein the Al-Sc alloys (i.e. intermetallic Al-Sc phase) includes fine Al3Sc precipitates (i.e. grains or particles) that are coherent or dispersed with a metallic Al matrix in order to provide strength and creep resistance in addition to excellent fatigue properties (col. 1, lines 27-53).
It would have been obvious to one of ordinary skill in the art to have the alloy of Al-Sc of Teshigahara have the intermetallic Al-Sc phase include Al3Sc phases as taught by Haidar to gain the advantages of the Al-Sc alloy having excellent fatigue properties in addition to strength and creep resistance.
With respect to claims 5, 11, and 17, modified Teshigahara discloses the sputter target has the alloy comprising 10-42 at% Sc (para 0037; claim 4), with it being held that in the case where the claimed ranges (12-17 at% Sc; 17-25 at% Sc; or 25-33.3 at% Sc) “overlap or lie inside ranges (10-42 at% Sc) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I).
With respect to claim 7, the combination of references Teshigahara and Haidar teaches melting to form a solidified sputter target that is then processed via sintering (i.e. hot pressing) (Teshigahara, para 0030-0032; Haidar, col. 1, lines 37-52, col. 10, lines 25-31). Since the combination of references teaches the claim requirements of the sputter target is formed with the alloy comprising Sc at 10-42 at% and by melting to form the solidified sputter target and hot pressing, a prima facie case of either anticipation or obviousness is established that the combination of references also teaches the sputter target resultant thereof having a property of a cross-sectional area containing from 40-68% of the intermetallic compound of Al-Sc grains, as further evidenced by Applicant’s published Specification (US 2018/0261439) at para 0053 and 0055-0056 teaching that melting and hot pressing or hot isostatic pressing with Sc less than 25 at% results in the sputtering target formed with 40-68% intermetallic grains of Al-Sc (MPEP 2112.01, Section I).
With respect to claims 9, 15, 19, and 23, the combination of references Teshigahara and Haidar has Teshigahara teaching the Al-Sc alloy has the uniform composition (para 0030-0032), and Haidar teaching that the Al-Sc alloy of Teshigahara has the intermetallic Al-Sc phase (col. 5, lines 32-36), thus the intermetallic Al-Sc phase would be uniformly distributed through a thickness of the sputter target in order to conform to the uniform composition.
With respect to claims 10, 16, 20, 24, 28-30, modified Teshigahara is silent as to any oxygen being present in the sputter target, thus the sputter target is considered to have approximately zero ppm of oxygen present, which reads on the claimed ranges of ‘the sputter target contains less than 400 ppm or less of oxygen (claims 10, 16, 20, and 24), or 100 ppm or less of oxygen (claims 28-30)’. Teshigahara further supports this consideration that the sputter target contains approximately zero ppm of oxygen since the sputter target is then used to deposit an Al-Sc nitride film (abstract).
With respect to claim 13, the combination of references Teshigahara and Haidar teaches melting to form a solidified sputter target that is then processed via sintering (i.e. hot pressing) (Teshigahara, para 0030-0032; Haidar, col. 1, lines 37-52, col. 10, lines 25-31). Since the combination of references teaches the claim requirements of the sputter target is formed with the alloy comprising Sc at 10-42 at% and by melting to form the solidified sputter target and hot pressing, a prima facie case of either anticipation or obviousness is established that the combination of references also teaches the sputter target resultant thereof having a property of a cross-sectional area containing from 68% to less than 100% of the intermetallic compound of Al-Sc grains, as further evidenced by Applicant’s published Specification (US 2018/0261439) at para 0053 and 0055-0056 teaching that melting and hot pressing or hot isostatic pressing with Sc less than 25 at% results in the sputtering target formed with 40-68% intermetallic grains of Al-Sc (MPEP 2112.01, Section I).
Claims 8, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Teshigahara et al (US 2012/0000766) and Haidar (US Patent No. 9,644,249) as applied to claims 4, 17, and 21 above, and further in view of Deng (CN 105886850).
With respect to claims 8, 18, and 21, the combination of references Teshigahara and Haider is cited as discussed for claims 4, 17, and 21. However the combination of references is limited in that while the Al3Sc grains (which are included in the intermetallic Al-Sc phase) have an average particle size or diameter, a specific average particle size or diameter is not suggested.
Deng teaches an alloy of Al-Sc comprising intermetallic Al-Sc compounds (i.e. phases) in a metallic Al matrix that includes fine particles of Al3Sc (Derwent Abstract; para 0008 and 0019-0020), wherein the fine particles of Al3Sc (and thus the intermetallic Al-Sc compounds) have an average diameter (i.e. particle size) of less than 20 m, such as 9 m, that are evenly distributed throughout the alloy (para 0025 and 0046). Deng cites the advantage of the fine particles of Al3Sc (and thus the intermetallic Al-Sc compounds) having the average particle size of less than 20 m as resulting in fast dissolution and excellent organization (para 0008).
It would have been obvious to one of ordinary skill in the art to have the Al3Sc grains of the intermetallic Al-Sc compound of the combination of references have the average particle size of 20 m or less as taught by Deng to gain the advantage of the Al3Sc grains having fast dissolution and excellent organization in the metallic Al matrix. In addition it would have been obvious to one of ordinary skill in the art to have the Al3Sc grains of the combination of references have the average particle size of 20 m or less as taught by Deng since the combination of references fails to specify a particular average particle size for the Al3Sc grains, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Deng has shown a specific average particle size for Al3Sc grains that are included in intermetallic Al-Sc compounds within a metallic Al matrix for an alloy of Al-Sc.


Response to Arguments
Applicant’s Remarks on p. 6-11 filed 1/15/2021 are addressed below.

102 & 103 Rejections
Applicant’s arguments on p. 6-11 with respect to claims 1, 4, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794